Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hermeto et al. – hereinafter Hermeto (US 2016/0188445).

As per claim 1, Hermeto discloses a communication analysis apparatus, comprising: 
a communication control unit configured to cause each of a plurality of first nodes to transmit a same communication request to a second node to be analyzed;  ([0040]; [0040] One or more testing sites 110, 120, 130, 140, 160 may be installed at different geographic locations for receiving a test plan and executing the test plan by simulating a specified number of users requesting a certain URL from that site location. For example, testing site 140 may reside in Virginia, and the local servers 142 may receive the test plan and simulated the requested number of users requesting a specified URL from Virginia to the host environment 110. Another testing site 130 may be located in Indonesia and simulated users accessing the URL from Indonesia.)
    a response result acquisition unit configured to acquire a response result by each of the plurality of first nodes, ([0045]; the results of the response to retrieve the entire web page are 
which is transmitted from the second node to each of the plurality of first nodes in response to the communication request from each of the first nodes; ([0043]; User emulation may be accomplished by a custom web browser retrieving a web page and collecting performance data for receiving a response and loading various objects on the page.)
a response result analysis unit configured to analyze the response result and .([0045]; In an implementation, performance data may be stored in the Performance Data Repository 126 and retrieved by the test controller 128 for analyzing and presenting test results.)
an output unit configured to output a result of the analysis to an output apparatus,([0048]; FIG. 3 is a screen shot illustrating a performance snapshot waterfall, or cascaded bar chart, with milestone indicators. In this example, the screen shot was generated by emulating at least one browser running on hardware located in Virginia and sending GET requests for a Spirent home page and its component objects. The total page load time for loading the entire web page was 985ms. The Performance Data tab of the test results is displayed. GET requests issued by the browser to retrieve objects on the web page are individually listed along with the response status and the object response time; Fig. 3: item )
wherein the response result analysis unit is configured to analyze, for the response result, a hypertext transfer protocol (HTTP) status code ([0057] Referring to the bottom graph 720 labelled “Hit Rate,” the numbers on the Y axis on the left side of the graph indicate average hit rates (hits per second). The line 728 in bottom graph 720 plots the average hit per second across all simulated users. A test run records a “hit” when a specific HTTP status code is returned, for example, a successful status code 200; Fig. 7: item 720) 

As per claim 2, Hermoto discloses the communication analysis apparatus according to claim 1, wherein the response result acquisition unit is configured to detect a difference in response among the plurality of first nodes, using the response result, ([0062]; The convergence value may indicate how close the lower and upper bound numbers of users are to each other. For example, a convergence value may indicate an absolute simple difference between the upper and lower bound number of simultaneous users, or the convergence value may indicate that the difference between upper and lower user numbers is a percentage of one of the upper or lower number)
 and  wherein the output unit is configured to output information related to the difference detected by the response result analysis unit ([0048]; (The object response time bar indicates the object response time, displayed in two parts as appropriate. The left part of the bar indicates the time to receive the beginning of the response (i.e., the response time.) The second part of the bar indicates the object load time, from the beginning of the response to completion of loading the object); Fig. 3: items 310, 320, 330, Status , Object Response Time)

As per claim 3, Hermoto discloses the communication analysis apparatus according to claim 1, wherein the response result analysis unit is configured to further analyze, for the response result, at least any one of a content data and a response time. ([0056], [0057]; Fig. 7: items 710, 720)

As per claim 4, Hermoto discloses the communication analysis apparatus according to claim 1, wherein at least some of the plurality of first nodes are located in a country or a region different from that of another first node. (For example, testing site 140 may reside in Virginia, and the local servers 142 may receive the test plan and simulated the requested number of 

As per claims 5 and 9, please see the discussion under claim 1 as similar logic applies.

As per claim 6, please see the discussion under claim 2 as similar logic applies.

As per claim 7, please see the discussion under claim 3 as similar logic applies.

As per claim 8, please see the discussion under claim 4 as similar logic applies.

Response to Arguments
Applicant’s arguments with respect to claims 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theexaminer's supervisor, Glenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454